DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Receipt of Remarks/Amendments filed on 08/16/2022 is acknowledged. Claims 6, 8-11, 15 are cancelled. Claim 16 is new. Claims 1, 3-5, 7, and 14 have been amended. Claims 1-5, 7, 12-14 and 16 are presented for examination on the merits for patentability.

Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Claim Objections
Claim 1 is objected to because of the following informalities: The word “alkyl” is misspelled in the recitation “R4 is selected from the group consisting of hydrogen, C1-C4alkyyl”  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 12-14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US 11,434,221 B2, or Claims 1-4, 15-18, and 21 of co-pending Application 16/649,627 in view of Numata et al. (JP2014-208631A, cited in the IDS), hereinafter Numata1, and in view of Numata et al. (JP2015-147757A, cited in IDS), hereinafter Numata2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
US ‘211 and US ‘627 claim compounds of Formula (I) X1 may be CR1; R1 may be halogen; R2 may be C1-6 haloalkyl; R3 may be C(O)X2R12; X2 may be O or N, R12 may be C1-6 alkyl; and R4 may be hydrogen (see claims 1). The instant claim differ in that R3 is -C(O)R9, wherein R9 is not O or NR10 as defined by ‘615 or ‘627.  However, these substitutions on the rings having similar pyridine/pyrimidine structure core are obvious as taught by Numata1 and Numata2. The herbicidal compositions with adjuvant and additional pesticide are also claimed by the conflicting claims (e.g., see claims 12-14 of US ‘615 and claims 1-13 of US ‘621).  
Numata1 teaches pest control agents comprising compounds of pyridine-pyridine and pyrimidine-pyridine derivatives also applicable as herbicides (Abstract, [0001]). Numata1 expressly teaches a pyridine-pyridine derivative having fluoro, trifluoromethyl, and urea substituents (original reference at page 85, line 30, middle compound, and page 121, about line 5). Numata1 teaches additional ingredients such as surfactants (i.e., adjuvants) may be present (e.g., translation at page 277), and additional pesticides or herbicides may be added at the time of formulation, and teaches that synergistic effects may be achieved (e.g., translation at page 277-280; [0315]). Numata1 expressly teaches its Ra group on the N to be ester groups such as C(O)OMe (see original reference, p. 260-273). Numata2 is also in the same field of pyridine-pyridine derivatives useful as pesticides and herbicides (e.g., translation, page 1) and teaches that said compounds may contain a pyridine or a pyrimidine ring next to the pyridine ring in the compounds (e.g., see original reference at p. 51), and recognizes esters and diimide substituents (e.g. pp 61-62).
Regarding the positioning of the nitrogen in the rings in the pending, co-pending, and patented claims, the present claims are rejected on the well-established principle that compounds that are structurally similar, are prima facie obvious even in the absence of a teaching to modify. MPEP 2144.09. “Compounds which are position isomers (compounds having the same radicals in physically nucleus) […] are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.	
Therefore, the claims are drawn to the same subject matter and are not patentably distinct from the instant claims.
	
Conclusion
No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616